Name: Council Regulation (EEC) No 4060/87 of 22 December 1987 opening allocating and providing for the administration of a Community tariff quota for new potatoes originating in the Canary Islands (1988)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 380/6 Official Journal of the European Communities 31 . 12. 87 COUNCIL REGULATION (EEC) No 4060/87 of 22 December 1987 opening, allocating and providing for the administration of a Community tariff quota for new potatoes originating in the Canary Islands (1988) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, down for the quota should be applied consistently to all imports of the products in question into all the Member States until the quota is exhausted ; whereas, in the light of these principles, allocation of the tariff quota among the Member States would seem to preserve the Commu ­ nity nature of the quota ; whereas, in order to correspond as closely as possible to the real trend of the market for the products in question the allocation should reflect the requirements of the Member States based on statistics of imports of the said products from the Canary Islands during a representative reference period and on the economic outlook for the quota period in question ; Having regard to the Act of Accession of Spain and Portugal, in particular Article 4 of Protocol 2 annexed thereto, Having regard to the proposal from the Commission, Whereas, during the last three years for which statistics are available, imports into each of the Member States were as follows : (tonnes) Whereas, by virtue of Article 4 of Protocol 2 annexed to the Act of Accession, new potatoes falling within Codes No 0701 90 51 or 0701 90 59 of the combined nomencla ­ ture and originating in the Canary Islands qualify on import into the customs territory of the Community for recuced customs duties within the limits of an annual Community tariff quota of 6 642 tonnes for the period 1 January to 30 June ; Member States 1984 1985 1986 Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 61 226 4 818 6 728 21 127 24 38 6 496 312 2 531 Whereas, where the said products are imported into that part of Spain which is included in the customs territory of the Community, they qualify for exemption from customs duties ; whereas, where the said products are imported into Portugal, the quota duties applicable are to be calcu ­ lated in accordance with the relevant provisions of the Act of Accession ; whereas, where the said products are released for free circulation in the remainder of the customs territory of the Community, they qualify for a progressive reduction of customs duties according to the same timetable and under the same conditions as provided for in Article 75 of the Act of Accession ; whereas, to qualify for the tariff quota, the products in question must comply with certain marking and labelling conditions designed to prove their origin ; whereas the tariff quota in question should therefore be opened for the period 1 January to 30 June 1988 ; Whereas in the last three years the products in question were imported regularly only by certain Member States and not at all or only occasionally by the other Member States ; whereas, under these circumstances, in the first phase, initial shares should be allocated to the genuine importing Member States and the other Member States should be guaranteed access to the benefit of the tariff quota when imports actually take place in those Member States ; whereas these allocation arrangements will equally ensure the uniform application of the Common Customs Tariff ; Whereas, from 1 January 1988 , the nomenclature used in the Common Customs Tariff will be replaced by the combined nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System ; whereas this proposal must take account of that fact by indicating the combined nomen ­ clature codes of the products concerned ; Whereas, to allow for the trend of imports of the products concerned in the various Member States, the quota volume should be divided into two parts, the first being allocated among certain Member States and the second Whereas, equal and continuous access to the quota should be ensured for all Community importers and the rate laid No L 380/731 . 12. 87 Official Journal of the European Communities held as a reserve to cover any subsequent requirements of Member States which have used up their initial share and any requirements which might arise in the other Member States ; whereas, to afford importers in each Member State some degree of certainty, an appropriate level for the first part of the tariff quota would, in the present circum ­ stances, be 75% of the quota volume ; should return a significant proportion thereof to the corresponding reserve in order to prevent part of the Community tariff quota from remaining unused in one Member State when it could be, used in others ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quota shares allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Whereas the initial shares of the Member States may be used up at different rates ; whereas, in order to avoid any break in the continuity of supplies on this account, it should be provided that any Member State which has almost used up its initial share should draw an additional share from the corresponding reserve ; whereas each time its additional share is almost used up a Member State should draw a further share and so on as many times as the reserve allows ; whereas each of the initial and addi ­ tional shares must be valid until the end of the quota period ; whereas this form of administration requires close cooperation between the Member States and the Commis ­ sion and the latter must be able to monitor the extent to which the quota volume has been used up and inform the Member States accordingly ; Whereas if at a given date in the quota period a consid ­ erable quantity of a Member State's initial share remains unused, it is essential that the Member State concerned Article 1 1 . (a) From 1 January to 30 June 1988 the customs duty applicable to imports into the Community of the following products, originating in the Canary Islands, shall be suspended at the levels indicated and within the limits of a Community tariff quota as shown below : Order No CN code Description Amount of the tariff quota Rate of duty 09.0413 0701 90 51 New potatoes 6 642  From 1 January to 15 0701 90 59II tonnes May : 9,3 % ' l l I  From 16 May to 30 I \ June : 13,1 % allocated among the Member States ; the quota shares, valid until 30 June 1988, shall be as follows : Benelux Denmark Spain United Kingdom 25 tonnes, 195 tonnes, 250 tonnes, 4 510 tonnes. (b) Where the said products are imported into that part of Spain which is included in the customs territory of the Community, they shall qualify for exemption from customs duties . (c) Within the limit of this tariff quota, the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the Act of Accession and the Regulations relating thereto. 2. Without prejudice to the other provisions con ­ cerning quality standards, products covered by this Regu ­ lation may not qualify for the tariff quotas unless, when they are presented to the authorities responsible for the import formalities for release for free circulation in the customs territory of the Community, they are presented in packagings which bear the words 'Canary Islands', or the equivalent thereof in another official Community language, in a clearly visible and perfectly legible form. 2. The second part of the quota, amounting to 1 662 tonnes, shall constitue the reserve . 3 . If an importer gives notification of imminent imports of the product in question into the other Member States and applies to take advantage of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve to permits. Article 2 1 . The first part, amounting to 4 980 tonnes, of the Community tariff quota referred to in Article 1 shall be No L 380/8 Official Journal of the European Communities 31 . 12. 87 Article 6 The Commission shall keep account of the shares drawn by Member States pursuant to Articles 2 and 3 and shall inform each Member State of the extent to which the reserve has been used up as soon as it has been notified. It shall inform the Member States not later than 20 May 1988 of the state of the reserve following any return of quota shares pursuant to Article 5. It shall ensure that the drawing which exhausts the reserve does not exceed the balance available, and to this end shall notify the amount of that balance to the Member State making the final drawing. Article 7 1 . Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 3 enable imports to be charged without interrup ­ tion against their accumulated shares of the Community tariff quota. 2. Member States shall ensure that importers of the products concerned have free access to the quota shares allocated to them. 3 . Member States shall charge imports of the products concerned against their shares 4$ and when the goods are entered with the customs authorities for free circulation . 4. The extent to which a Member State has used up its shares shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the request of the Commission, Member States shall inform it of imports actually charged against their quota shares . Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 10 This Regulation shall enter into force on 1 January 1988 . Article 3 1 . If a Member State has used 90% or more of its initial share as specified in Article 2 ( 1 ), it shall forthwith, by notifying the Commission and to the extent that the reserve so permits, draw a second share equal to 10 % of its initial share, rounded up where necessary to the next whole number. 2 . If, after its initial quota share has been used up, a Member State has used 90 % or more of its second share as well , it shall forthwith, using the procedure provided for in paragraph 1 , draw a third share equal to 5 % of the initial share, rounded up where necessary to the next whole number. 3 . If, after its second share , has been used up, a Member State has used 90 % or more of its third share, it shall , using the same procedure, draw a fourth share equal to the third. This process shall continue until the reserve is used up. 4. By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those speci ­ fied in the said paragraphs if there is reason to believe that they might not be used in full . They shall inform the Commission of their reasons for applying this paragraph. Article 4 The additional shares drawn pursuant to Article 3 shall be valid until 30 June 1988 . Article 5 By 15 May 1988 at the latest Member States must return to the reserve the unused portion of their initial share which, on 1 May 1988, is in excess of 20 % of the initial volume. They may return a greater portion if there is reason to believe that it might not be used. By 15 May 1988 at the latest Member States must notify the Commission of the total quantities of the products concerned imported on or before 1 May 1988 and charged against the Community quota and of any portion of their initial share that they are returning to the reserve . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987. For the Council The President N. WILHJELM